On Motion for Rehearing.
MR. CHIEF JUSTICE BRANTLT
delivered the opinion of the court.
In their petition for a rehearing in this ease, counsel insist that the court in the consideration of sections 6838 and 6839 of the Revised Codes fell into error in making this statement found in paragraph 5 of its opinion: “It must be borne in mind that the two sections were enacted at the same time and as the provisions by which the privilege granted by section 6837 was to be made available.” From an exact historical point of view the . criticism of counsel is justified. Section 6838 was first enacted by the territorial legislature in 1867 as section 231 of the Civil Practice Act (Laws 1867, p. 181), whereas section 6839 was first enacted in 1877 as section 331 of the new Code of Civil Procedure (Laws 1877, p. 129). Sections 6837, 6838 and 6839 were all included in this Code, and, in the opinion of the court, taken together with the preceding and following sections, were intended to cover the whole subject of redemption from sales under execution and foreclosure, and to make definite and certain not only the privileges conferred by section 6837, but also the mode by which it could be exercised. Hence we concluded that, whatever may have been the provisions on the subject theretofore, sections 6838 and 6839, having been incorporated in the same Act, are to be considered as enacted at the same time to be interdependent and to be construed accordingly. From this point of view the criticism of counsel is without merit.
It is further insisted that the court erroneously decided, in paragraph 4 of this opinion, that the judgment debtor is not entitled to possession after sale and during the period of redemption. The court did not so decide. It merely noted, in passing, the fact that there is no express provision in the statute declaring this right, whereas section 6843 seems “to imply that the judgment creditor (who has become the purchaser) is entitled to *539demand and receive the value of the use and occupation during that period.” The question of the debtor’s right did not arise, and therefore there was no intention to decide it. However, lest the language referred to may mislead, we now say that the question is expressly reserved until a ease is presented rendering its decision necessary.
The other contentions of counsel were all made in oral argument and in their briefs. Upon due consideration they were overruled. After further consideration we do not think a rehearing upon them would induce us to change our conclusion.
The rehearing is denied.
Me. Justice Sanneb and Mr. Justice Holloway eoncur.